                                           Case 3:19-cv-02435-LB Document 33 Filed 07/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     M.D.B.,                                             Case No. 19-cv-02435-LB
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                             JUDGMENT
                                  13               v.

                                  14     NANCY A. BERRYHILL,
                                  15                    Defendant.

                                  16

                                  17      On July 20, 2020, the court granted the plaintiff’s motion for summary judgment. Pursuant to

                                  18   Federal Rule of Civil Procedure 58, the court hereby enters judgment in favor of the plaintiff and

                                  19   against the defendant. The court directs the Clerk of Court to close the file in this matter.

                                  20

                                  21      IT IS SO ORDERED.

                                  22      Dated: July 20, 2020

                                  23                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  24                                                     United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28

                                       JUDGMENT – No. 19-cv-02435-LB
